DETAILED ACTION
Reply Under 37 CFR 1.111
The Amendments and Applicant Arguments submitted on 01/13/2021 have been received and its contents have been carefully considered.  
Claims 1 and 3-21 are pending in this application.  Claims 1, 8 and 18, as currently amended, are presented for examination.  Claims 3-7, 9-17 and 19-20, as previously submitted, are now presented again for examination.  Claim 2 has been cancelled.  Claim 21 is new. 
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5-10, 13, 18-19 and 21  is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by WANG (US 2020/0019215).
In re Claim 1, Wang discloses a computing device, comprising: a body comprising: a first housing portion 111/112 comprising one or more magnets 131/132; a second housing portion 111/112 comprising one or more attractive elements 131/132 aligned with the one or more magnets, wherein the one or more magnets generate a force of magnetic attraction with the one or more attractive elements; and a hinge 113 joining the first housing portion to the second housing portion, wherein the hinge enables the second housing portion to rotate relative to the 
Regarding claim 3 WANG discloses: wherein the body is configured to transition from the open configuration to the close configuration in response to the separating force being less than the force of magnetic attraction (i.e. when the force of gravity is less than the magnetic force of attraction the housings come together).
Regarding claim 5 WANG discloses: the first housing portion 112 comprises one or more input devices (e.g. touch as part of display, 120 paragraph [0079]).
Regarding claim 6 WANG discloses: the second housing portion 111 comprises a display 120.

In re Claim 8, Wang discloses a body of computing device, comprising: a first housing portion 111/112 comprising one or more magnets 131/132; a second housing portion 112 comprising one or more attractive elements 131/132 that cause a force of magnetic attraction to be generated with the one or more magnets; and one or more hinges 113 pivotally coupling the first housing portion to the second housing portion, wherein the body is configured to: be placed in a closed configuration when the first housing portion forms a first angle of approximately 0 degrees with the second housing portion (i.e. Figure 3); be placed in an open configuration when the first housing portion forms a second angle of greater than approximately 0 degrees with the second housing portion (i.e. Figure 1); and transition from the closed configuration to the open configuration in response to a separating force (e.g. gravity) being greater than the force of magnetic attraction, wherein the separating force is based only on a first weight of the first housing portion, a second weight of the second housing portion, a torque applied by the hinge, a length of the body, a first distance of a center of gravity of the first housing portion to the hinge, a second distance of a center of gravity of the second housing portion to the hinge, and an angle that the body is tilted with respect to an axis of the Earth's gravity (i.e. Wang is capable of this function as Wang discloses that the force of magnetic attraction between magnets 131 and attractive elements 132 are tunable taking into consideration the torque of the hinge as well as the size of the housings, Wang paragraphs 0039-0042, 0051-0055).  

Regarding claim 10 WANG discloses: wherein the body is configured to transition from the open configuration to the close configuration (described paragraph [0026]) in response to the separating force being less than the force of magnetic attraction, wherein the separating force is less than the force of magnetic attraction in response to the tilt angle being less than the threshold angle (e.g. magnetic attraction between magnets 131 and attractive elements 132 are tunable, Wang paragraphs [0039]-[0042], balancing repulsion and attraction forces paragraph [0054]).
Regarding claim 13 WANG discloses: the first housing portion 112 comprises a top surface, wherein the top surface of the first housing portion comprises one or more input devices 120, wherein the second housing portion 111 comprises a bottom surface, wherein the bottom surface of the second housing portion comprises a display 120, wherein the closed configuration comprises the top surface of the first housing portion being in contact with the bottom surface of the second housing portion (Figure 3).
In re Claim 18, Wang discloses a computing device, comprising: a first housing portion 111/112 comprising one or more magnets 131/132; a second housing portion 111/112 comprising one or more attractive elements 131/132, wherein the one or more magnets generate a force of magnetic attraction with the one or more attractive elements; and a hinge 
In re Claim 19, Wang discloses wherein the first housing portion 112 comprises one or more input devices 120 and a first front-facing vertical surface, wherein the second housing portion 111 comprises a display 120 and a second front-facing vertical surface, wherein a first portion of the first front-facing vertical surface is in contact with a second portion of the second front-facing vertical surface when the first housing portion and the second housing portion are in the closed configuration (i.e. Figure 3), and wherein the first portion of the first front-facing 
In re Claim 21, Wang discloses wherein the separating force (i.e. gravity) comprises a fraction having: a numerator comprising a difference between: the first weight of the first housing portion multiplied by a sine of the angle that the body is tilted with respect to the axis of the Earth's gravity and the first distance of the center of gravity of the first housing portion to the hinge: the torque applied by the hinge; and the second weight of the first housing portion multiplied by a sine of the angle that the body is tilted with respect to the axis of the Earth's gravity and the second distance of the center of gravity of the second housing portion to the hinge: and a denominator comprising the length of the body.  See Wang, paragraphs 0039-0042, 0051-0055.  If this equation is true and present in applicant’s device then it is inherent that it is also true and present in Wang as the laws of physics apply to both devices.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 8 and 18, and likewise dependent Claims 3, 5-7, 9-10, 13, 19 and 21 as rejected above, is/are rejected under 35 U.S.C. 103 as being unpatentable over WANG (US 2020/0019215) taken alone and in the alternative to the 102a2 rejections above.
In re Claim 1, Wang discloses a computing device, comprising: a body comprising: a first housing portion 111/112 comprising one or more magnets 131/132; a second housing portion 111/112 comprising one or more attractive elements 131/132 aligned with the one or more magnets, wherein the one or more magnets generate a force of magnetic attraction with the one or more attractive elements; and a hinge 113 joining the first housing portion to the second housing portion, wherein the hinge enables the second housing portion to rotate relative to the first housing portion, wherein the body is configured to: be placed in a closed configuration 
In the event that Wang is deemed to not explicitly disclose a device that may be opened “only” with the separating force of gravity, in the examiner’s opinion the claim would still not be patentable over Wang.  Wang discloses wherein the force of magnetic attraction between magnets 131 and attractive elements 132, and thus the equal and opposite force required for separation, can be adjusted and/or tunable by various means (e.g. size of magnets, position of magnets, size and weight of housing portions, etc.) to any desired proportion.  Wang, paragraphs 0039-0042.  And further that the magnetic forces can be “balanced.” Id. at paragraphs 0051-0055.  It would have been obvious to a person having ordinary skill in the art of portable electronics at a time just before the effective filing date to tune the magnetic force of attraction to a particular value since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. MPEP §2144.05.  
Claims 8 and 18 are rejected in the alternative to the 102a2 rejections above in a similar manner as Claim 1. 

Claims 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over WANG (US 2020/0019215) taken alone.
In re Claims 4 and 11, Wang discloses wherein a threshold angle may be anywhere between zero degrees and 90 degrees.  Wang, paragraphs 0025, 0051-0055.  Wang does not .  
	Claim 12 and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over WANG (US 2020/0019215) in view of Tang (5987704). 
 	In re Claim 12, Wang discloses the limitations as noted above, but does not explicitly disclose a 360 degree rotation.  However, providing such is not new.  For example, Tang discloses wherein one or more hinges enable 360 degree rotation between a first and second housing portion.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of Tang as pointed out above, with Wang, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for: the device to be configurable into tablet mode. 
	In re Claim 14, Wang discloses the limitations as noted above, and further discloses wherein when an angle of rotation is below a threshold angle the force of separation is less than the magnetic force and thus the device goes from an open configuration to a closed 
	In re Claim 15, Tang discloses wherein the first housing portion comprises a second bottom surface, wherein the second housing portion comprises a second top surface, wherein the one or more hinges enable the body to be placed in a second closed configuration, wherein the second closed configuration comprises the second bottom surface of the first housing portion being in contact with the second top surface of the second housing portion.  See Tang, Figures 5a-5d.  
	In re Claim 16, Wang discloses wherein the second separating force is greater than the force of magnetic attraction in response to the second tilt angle being greater than a second threshold angle.  Wang, paragraph 0025, 0054 (at some threshold angle the Wang device is “balanced” and at that point tilting the device will allow gravity (i.e. the separating force) to rotate the first housing from the second housing).  
.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over WANG (US 2020/0019215) in view of Griffin (2014/0254077).
In re Claim 20, Wang discloses the limitations as noted above, and further discloses wherein: the first housing portion 112 comprises one or more input devices 120, a first side-facing vertical surface, and a second side-facing vertical surface; the second housing portion 111 comprises a display 120, a third side-facing vertical surface, and a fourth side-facing vertical surface; a first portion of the first side-facing vertical surface is in contact with a second portion of the third side-facing vertical surface when the first housing portion and the second housing portion are in the closed configuration (Figure 3); a third portion of the second side-facing vertical surface is in contact with a fourth portion of the fourth side-facing vertical surface when the first housing portion and the second housing portion are in the closed configuration (Figure 3).  
Wang does not explicitly disclose wherein the first portion of the first side-facing vertical surface, the second portion of the third side-facing vertical surface, the third portion of the second side-facing vertical surface, and the fourth portion of the fourth side-facing vertical surface are interrupted. However, Griffin discloses a first portion of the first side-facing vertical surface, the second portion of the third side-facing vertical surface, the third portion of the second side-facing vertical surface, and the fourth portion of the fourth side-facing vertical surface are interrupted.  See Griffin, Figure 7, 12 and associated description (showing . 
Response to Arguments
Applicant’s arguments with respect to the amended claims (and the claims that depend therefrom) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references cited on the PTO-892 disclose/teach similar magnetic housing features and openable housings as that disclosed in the present application.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrian S Wilson whose telephone number is (571)270-3907.  The examiner can normally be reached on Monday through Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571 272 1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADRIAN S WILSON/             Primary Examiner, Art Unit 2841